Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best prior art of record as cited, in particular Vrba (previously cited, see final rejection dated 1/21/2022) includes thermal temperature distribution monitoring, but is not so particular to include an electrode system that uses thermal feedback information to control the contact surface of the electrode below a destructive tissue temperature as required in the amended claims submitted with the RCE dated 4/20/2022.  The instant claims as amended include more specific modulation, whereas Vrba is directed to a constant temperature mode (e.g., as shown in figures 35A-B), but is not concerned with particular temperatures at the contact surface of the electrode but moreso with a range of temperatures at various distances away from the treatment probe.  Therefore, Examiner considers the independent claims, in combination with other recited elements, to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure. Panescu et al (US 6,293,943) and Sluijter et al (US 6,246,912) are directed to tissue heating methods with temperature regulation which Examiner considers to be further representative of the state of the art.  However, for similar to the reasons set forth with regard to Vrba above, neither Panescu nor Sluijter disclose an electrode system that uses thermal feedback information to control the contact surface of the electrode below a destructive tissue temperature as required in the amended claims submitted with the RCE dated 4/20/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799